Case: 1:19-cr-00177-RLW-ACL Doc. #: 16 Filed: 12/12/19 Page: 1 of 8 PageID #: 36



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
       vs.                                    )       No. 1:19CR00177 AGF
                                              )
JOHN F. QUIGLEY,                              )
                                              )
                       Defendant.             )


                       GOVERNMENT'S RESPONSE TO
               DEFENDANT'S REQUEST FOR PRETRIAL DISCLOSURE

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Keith D. Sorrell, Assistant

United States Attorney for said District, and for the Government's Response to Defendant's

Request for Pretrial Disclosure, states and alleges as follows:

     1. EVIDENCE WHICH MAY BE THE BASIS FOR PRETRIAL MOTIONS
FOR SEVERANCE OR TO SUPPRESS EVIDENCE

       The Government has provided to counsel for the Defendant, consistent with the Order of

the Court, a complete disclosure of all information as required under Rule 12(b) of the Federal

Rules of Criminal Procedure, including the arguably suppressible evidence it intends to offer at

trial against the Defendant.

       A.      Search Warrant. The search warrants obtained to search any property as to

which Defendant might arguably have a reasonable expectation of privacy regarding the present

charges pending against him in this cause are as follows:

       (a)     Search Warrant for Route 1, Box 12480, Patterson, Missouri.

                                                  1
Case: 1:19-cr-00177-RLW-ACL Doc. #: 16 Filed: 12/12/19 Page: 2 of 8 PageID #: 37



       B.      Application for Search Warrant. The applications for a search warrant made

with reference to the present charge pending against Defendant in this cause are as follows:

       (a)     Application for Search Warrant for Route 1, Box 12480, Patterson, Missouri.

                                         Rule 16 Material

       The Government incorporates by reference herein the Government=s Response to Court=s

Order Concerning Rule 12(b) Disclosure which was previously provided to counsel for the

Defendant.    Pursuant to the requirements of Rule 16 of the Federal Rules of Criminal

Procedure, the Government states that:

       C.      Statements of Defendant.

       1.      Relevant Written or Recorded Statements

       The relevant written or recorded statements made by the defendant which are within the

possession, custody or control of the Government are as follows:

       (a)     Body camera recordings of officers, including recorded interview of defendant by

               ATF Special Agent Beth Dallas on November 6, 2019.

       2.      Written Records Containing Substance of Oral Statements

       The written records containing the substance of any relevant oral statements made by the

defendant in response to interrogation by any person then known to the defendant to be a

government agent are as follows:

       (a)     Report of Investigation of ATF Special Agent Beth Dallas regarding the interview

               of defendant on November 6, 2017.

       3. Grand Jury Testimony.

       The defendant has not testified before a grand jury relating to the offense charged.


                                                2
Case: 1:19-cr-00177-RLW-ACL Doc. #: 16 Filed: 12/12/19 Page: 3 of 8 PageID #: 38



       4. Other Relevant Oral Statements.

       The defendant has not made any other relevant oral statements in response to

interrogation by any person then known by the defendant to be a government agent which the

Government intends to use at trial.

       D.         Prior Criminal Record.       A copy of defendant’s prior record, along with a

complete copy of the investigative file held by the Government at this time, has been provided to

counsel for the defendant.

       E.         Documents and Tangible Objects. The Government will permit the defendant

to inspect and copy or photograph those items set forth under the provisions of Rule 16(c) of the

Federal Rules of Criminal Procedure, which are within the possession, custody, or control of the

Government, which are material to the preparation of the defendant's defense or are intended for

use by the Government as evidence-in-chief at the trial, or were obtained from or belong to the

defendant, including the following:

       (a)        Firearms seized throughout the investigation and referenced in the reports of ATF

                  Special Agents, including:

             1.   Sig Sauer, Model P226, SN: 47A065051, .40 caliber pistol;
             2.   Ruger, Model SR9C, SN: 334-11571, .40 caliber pistol;
             3.   Glock, Model 19, SN: ACMT210, 9mm pistol;
             4.   Smith and Wesson, Model 442, SN: CLY2807, .38 special revolver;
             5.   Sig Sauer, Model SP2022, SN: 24B233221, .40 caliber pistol;

       (b)        Items referenced in the Reports of Investigation of ATF Special Agents Beth

                  Dallas, Timothy Miller, Zachary Green, Casey Cook, Kristen Ellerbusch, and

                  John Taylor and ATF Task Force Officer Robert Dees;

       (c)        Consent to Search forms and Property Receipts for items seized;


                                                    3
Case: 1:19-cr-00177-RLW-ACL Doc. #: 16 Filed: 12/12/19 Page: 4 of 8 PageID #: 39



       (d)     Firearm Transaction Records;

       (e)     Search Warrant for defendant’s residence, along with the Application, Affidavit,

               and Receipt for Property;

       (f)     Data downloaded from electronic devices;

       (g)     Photographs taken following the execution of the search warrant and following

               the consent search of defendant’s vehicle;

       (h)     Advice of Rights and Waiver signed by defendant;

       (i)     Items referenced in the MSHP Report of Sergeant Jeffery Johnson;

       (j)     Written Affidavit of witness dated December 5, 2019;

       (k)     Surveillance video from October 16, 2019;

       (l)     Recorded interviews of witnesses.

       These items will be made available to counsel for the defendant at a mutually agreeable

time for inspecting, photographing or copying at the location where such evidence is held or at

the U. S. Attorney's Office located in Cape Girardeau, Missouri, upon reasonable written notice

to the Government.

       F.      Reports of Examinations or Tests. The Government will permit the defendant

to inspect, copy, or photograph any results or reports of physical or mental examinations, and

scientific tests or experiments, or copies thereof, which are within the possession, custody, or

control of the Government, the existence of which is known, or by the exercise of due diligence

may become known, to the attorney for the Government, and which are material to the

preparation of the defense or are intended for use by the Government as evidence in chief at the




                                                 4
Case: 1:19-cr-00177-RLW-ACL Doc. #: 16 Filed: 12/12/19 Page: 5 of 8 PageID #: 40



trial. These items will be made available for inspecting, photographing, or copying at the Office

of the United States Attorney upon reasonable notice to the Government.

       The Government may introduce into evidence in its case in chief testimony regarding the

following reports of examinations and tests:

       (a)     Interstate nexus report on the firearms, a copy of which will be provided upon

               receipt by the government.

       G.      Expert Witnesses. The Government will provide defendant with a written

summary of testimony the Government intends to use under Rule 702, 703 or 705 of the Federal

Rules of Evidence during its case in chief at trial as required by Rule 16(a)(1)(E) of the Federal

Rules of Criminal Procedure. This summary will include the witnesses’ opinions, the basis and

the reasons therefor, and the qualifications of the witness. The Government will provide this

information reasonably in advance of trial.

       The Government may introduce into evidence in its case in chief the following testimony

of expert witnesses:

       (a)     ATF Special Agent, who will testify in accordance with his interstate nexus

               report.

       2. BRADY MATERIAL.

       The Government is aware of its obligations under Brady v. Maryland, 373 U.S. 83

(1963); Giglio v. United States, 405 U.S. 150, 92 S. Ct. 763, 31 L. Ed. 2d 104 (1972), and will

comply therewith.

       3. NAPUE V. ILLINOIS MATERIALS




                                                 5
Case: 1:19-cr-00177-RLW-ACL Doc. #: 16 Filed: 12/12/19 Page: 6 of 8 PageID #: 41



       The Government is aware of its obligations under Napue v. Illinois, 360 U.S. 264, 79 S.

Ct. 1173, 3 L. Ed. 2 1217 (1959), and will comply therewith.

       4. JENCKS MATERIAL

       The Government agrees to provide pretrial disclosure of all Jencks material which is

discoverable under the provisions of Title 18, United States Code, Section 3500. This

disclosure will be made no later than the Friday before trial, in accordance with the custom and

practice of this district. This concession on the part of the Government is predicated upon a

similar concession from the defendant with the Government's motion for production of

statements of witnesses previously filed.

       5. ELECTRONIC OR WIRE COMMUNICATIONS

       There was no "electronic surveillance" conducted in this case.

       6. RULE 404(b) MATERIALS

       The Government will comply with the requirements of Rule 404(b) regarding the

appropriate disclosure of such evidence should the Government determine that it will offer

evidence under Rule 404(b). This disclosure will be made at a time sufficiently in advance of

trial that will permit the defense adequate time to prepare.

       7. DISCLOSURE OF CONSIDERATION OFFERED TO INFORMANTS

       Any promises or consideration paid or inducement offered to a confidential informant

will be disclosed in sufficient time to permit the defense to effectively cross-examine any

witnesses affected thereby or to present such evidence in their case in chief.

       8. ROUGH NOTES OF LAW ENFORCEMENT OFFICERS




                                                 6
Case: 1:19-cr-00177-RLW-ACL Doc. #: 16 Filed: 12/12/19 Page: 7 of 8 PageID #: 42



       Defendant has moved that government investigators be ordered to disclose any rough

notes developed during the investigation. Under present law, the Government is not required

even to preserve such notes. United States v. Leisure, 844 F.2d 1347, 1360-61 (8th Cir. 1988);

United States v. Kuykendall, 633 F.2d 118, 119-20 (8th Cir. 1980); cf. Arizona v. Youngblood,

488 U.S. 51, 58 (1988). However, the Eighth Circuit has indicated that the better practice is to

preserve rough notes in case a future need for them arises. Leisure, 844 F.2d at 1360-61 n.10.

The Government opposes any motion to produce those notes. The Government is aware of its

duty to produce material subject to the rule in Brady v. Maryland and its progeny. The

Government will also produce any rough notes which were signed or adopted by a witness in the

Government's case in chief and any recorded statements of the witness, pursuant to the Jencks

Act. United States v. Shyres, 898 F.2d 647, 657 (8th Cir. 1990). The Government is under no

duty to produce agents' rough notes or "statements" that fall outside these two areas, however.

Fed. R. Crim. P. 16(a)(2); United States v. Williams, 962 F.2d 1218, 1224-25 (6th Cir. 1992);

United States v. Pisello, 877 F.2d 762, 767-68 (9th Cir. 1989); United States v. Dekle, 768 F.2d

1257, 1263 (11th Cir. 1985); Kuykendall, 633 F.2d at 119-20; United States v. Burger, 773

F.Supp. 1419, 1425 (D. Kan. 1991).

                   SCOPE OF DEFENDANT=S DISCOVERY REQUEST

       There is no general constitutional right to discovery in a criminal case. United States v.

Bagley, 473 U.S. 667, 105 S.Ct. 3375 (1985); United States v. Grier, 866 F.2d 908, 917 (7th Cir.

1989). In most criminal prosecutions, Rule 16, the rule of Brady v. Maryland, and the Jencks

Act exhaust the scope of discovery to which a defendant is entitled. United States v. Presser,

844 F.2d 1275, 1286 n. 12 (6th Cir. 1988).


                                                7
Case: 1:19-cr-00177-RLW-ACL Doc. #: 16 Filed: 12/12/19 Page: 8 of 8 PageID #: 43



       The defendant's motion for discovery and inspection requests the production and/or

inspection of numerous matters which may exceed the scope of Rule 16, Brady v. Maryland and

the Jencks Act. The Government objects to each and every request contained in defendant's

motion not specifically provided for in Rule 16, Brady v. Maryland, or the Jencks Act, as being

beyond the scope required by Brady; 18 U.S.C. ' 2510-20; 18 U.S.C. ' 3504; and Rules

12(d)(2), 16, and 41 of the Federal Rules of Criminal Procedure.

                                             JEFFREY B. JENSEN
                                             UNITED STATES ATTORNEY


                                             /s/ Keith D. Sorrell
                                             KEITH D. SORRELL, #38283MO
                                             ASSISTANT UNITED STATES ATTORNEY
                                             555 Independence, 3rd Floor
                                             Cape Girardeau, MO 63703
                                             (573) 334-3736
                                             keith.d.sorrell@usdoj.gov




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 12, 2019, the foregoing was filed electronically with
the Clerk of the Court to be served by operation of the Court=s electronic filing system upon the
following:

Jennifer Booth
Attorney for Defendant


                                             /s/ Keith D. Sorrell
                                             Keith D. Sorrell
                                             Assistant United States Attorney




                                                8
